DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 13 JANUARY 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 11, 18, and 20 have been amended. Claims 9, 10, and 19 have been cancelled. No claims have been added. Claims 1-8, 11-18, and 20 are pending and herein examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments are directed specifically to the underlined portions which contain a combination of matter not previously examined and subject matter previously presented in claim 9. Claim 9 was rejected under a prior-art no longer relied upon in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0133559 A1 (hereinafter “Kim”) in view of U.S. Publication No. 2017/0359595 A1 (hereinafter “Zhang”).
Regarding claim 1, Kim discloses an image decoding method ([0010], l. 2, “method for decoding”) comprising:
deriving an intra prediction mode of a current block ([0011], ll. 1-2, “Information about the intra prediction mode may be received from an encoder;” [0074], ll. 1-3, “The number of modes that can be used to predict a current block from among the prediction modes shown in FIG. 3 may be determined by the size of the current block”);


deriving reference samples of intra prediction for the current block from the reference sample line ([0078], ll. 1-2, “In intra prediction, reference sample information can be used according to modes as shown in FIG. 3;” FIG. 4 depicts reference sample lines 420-460, which will have the reference sample according to the modes of FIG. 3); and
generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference samples (0101], ll. 1-3, “a PU is partitioned into two or more units in a current block according to intra prediction mode;” [0104], ll. 1-2, “Intra prediction/reconstruction is performed on a first PU;” [0105], ll. 1-2, “intra prediction/reconstruction is performed on a second PU;” FIG. 6(A)-(B) exemplifies intra prediction with multiple PUs using an intra prediction mode and reference samples),
wherein the current block is partitioned into a predetermined number of sub-blocks, and the intra prediction is performed for each of the sub-blocks ([0101], ll. 1-3, “a PU is partitioned into two or more units in a current block according to intra prediction mode;” [0104], ll. 1-2, “Intra prediction/reconstruction is performed on a first PU;” [0105], ll. 1-2, “intra prediction/reconstruction is performed on a second PU”; FIGS. 6(A)(B));
wherein the first reference sample line comprises a horizontal reference sample line immediately adjacent to top of the current block and a vertical reference sample line immediately adjacent to left of the current block (FIG. 4 depicts current block 410 with horizontal reference lines 430-440 and vertical reference lines 450-460; FIG. 6(A) depicts predicting with the plurality of reference lines; In FIG. 3, prediction modes H-1 to H-7 and V-1 to V-8 (e.g., the diagonal prediction modes angled towards the top left reference sample) utilize a combination of reference lines for predicting the current sample).
Kim fails to expressly disclose selecting a reference sample line for the current block among a plurality of reference sample lines near the current block; and
filtering the reference sample line when the reference sample line is a first reference sample line among the plurality of reference sample lines.
However, Zhang teaches selecting a reference sample line for the current block among a plurality of reference sample lines near the current block (FIG. 12 depicts a Current CU with a plurality of reference sample lines; [0123], ll. 1-6, “a function may be defined to evaluate the quality of reference lines. And one of the reference line may be selected based on the function. Alternatively, or additionally, based on the reference lines, samples at different positions within a block may select different reference line”); and
filtering the reference sample line when the reference sample line is a first reference sample line among the plurality of reference sample lines ([0100], ll. “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple reference lines;”).

Regarding claim 2, Kim and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Kim discloses wherein the predetermined number of sub-blocks are obtained by partitioning the current block into n equal parts along a horizontal direction or a vertical direction ([0124], ll. 4-7, “a CU can be divided into non-square PUs, for example, PUs having a height (or width) identical to the CU and a width (or height) corresponding to a half or quarter of the CU, instead of square PUs:” e.g., identical height or width means equal parts in horizontal direction or vertical direction, respectively; FIG. 10 provides an example and FIGS. 6(B) and 15(e) also depict partitioning in equal parts).
Regarding claim 3, Kim and Zhang disclose all of the limitations of claim 2, as outlined above. Additionally, Kim discloses wherein the predetermined number is determined based on a size of the current block 
Regarding claim 4, Kim and Zhang disclose all of the limitations of claim 2, as outlined above. Additionally, Kim discloses wherein the predetermined number is 2 or 4 (FIG. 10 discloses diving into 4 equal parts as part of SDIP).
Regarding claim 5, Kim and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Kim discloses wherein the intra prediction for the sub-block is performed based on the intra prediction mode of the current block (FIG. 7 discloses partitioning the CU into PUs according to the prediction mode in step S710 and then performing intra prediction on each of the PUs according to a process of the intra prediction mode in steps S740-S750).
Regarding claim 11, Kim discloses an image encoding method ([0020], l. 2, “method for encoding”) comprising:
determining an intra prediction mode of a current block ([0074], ll. 1-3, “The number of modes that can be used to predict a current block from among the prediction modes shown in FIG. 3 may be determined by the size of the current block;” FIG. 7, step S710 partitions according to a determined intra prediction mode);


deriving reference samples of intra prediction for the current block from the reference sample line ([0078], ll. 1-2, “In intra prediction, reference sample information can be used according to modes as shown in FIG. 3;” FIG. 4 depicts reference sample ; and
generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference samples (0101], ll. 1-3, “a PU is partitioned into two or more units in a current block according to intra prediction mode;” [0104], ll. 1-2, “Intra prediction/reconstruction is performed on a first PU;” [0105], ll. 1-2, “intra prediction/reconstruction is performed on a second PU;” FIG. 6(A)-(B) exemplifies intra prediction with multiple PUs using an intra prediction mode and reference samples),
wherein the current block is partitioned into a predetermined number of sub-blocks, and the intra prediction is performed for each of the sub-blocks ([0101], ll. 1-3, “a PU is partitioned into two or more units in a current block according to intra prediction mode;” [0104], ll. 1-2, “Intra prediction/reconstruction is performed on a first PU;” [0105], ll. 1-2, “intra prediction/reconstruction is performed on a second PU”); and
wherein the first reference sample line comprises a horizontal reference sample line immediately adjacent to top of the current block and a vertical reference sample line immediately adjacent to left of the current block (FIG. 4 depicts current block 410 with horizontal reference lines 430-440 and vertical reference lines 450-460; FIG. 6(A) depicts predicting with the plurality of reference lines; In FIG. 3, prediction modes H-1 to H-7 and V-1 to V-8 (e.g., the diagonal prediction modes angled towards the top left reference sample) utilize a combination of reference lines for predicting the current sample).
selecting a reference sample line for the current block among a plurality of reference sample lines near the current block; and
filtering the reference sample line when the reference sample line is a first reference sample line among the plurality of reference sample lines.
However, Zhang teaches selecting a reference sample line for the current block among a plurality of reference sample lines near the current block (FIG. 12 depicts a Current CU with a plurality of reference sample lines; [0123], ll. 1-6, “a function may be defined to evaluate the quality of reference lines. And one of the reference line may be selected based on the function. Alternatively, or additionally, based on the reference lines, samples at different positions within a block may select different reference line”); and
filtering the reference sample line when the reference sample line is a first reference sample line among the plurality of reference sample lines ([0100], ll. “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple reference lines;”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have used a reference line amongst a plurality of reference lines, as taught by Zhang (FIG. 12), in Kim’s invention. One would have been motivated to modify Kim’s invention, by incorporating Zhang’s invention, to improve compressing accuracy by expanding the reference sample lines to have better reference samples for predicting (FIG. 12, ¶¶ [0113] and [0123]).
Regarding claim 12, Kim and Zhang disclose all of the limitations of claim 11, as outlined above. Additionally, Kim discloses wherein the predetermined number of sub-blocks are obtained by partitioning the current block into n equal parts along a horizontal direction or a vertical direction ([0124], ll. 4-7, “a CU can be divided into non-square PUs, for example, PUs having a height (or width) identical to the CU and a width (or height) corresponding to a half or quarter of the CU, instead of square PUs:” e.g., identical height or width means equal parts in horizontal direction or vertical direction, respectively; FIG. 10 provides an example and FIGS. 6(B) and 15(e) also depict partitioning in equal parts).
Regarding claim 13, Kim and Zhang disclose all of the limitations of claim 12, as outlined above. Additionally, Kim discloses wherein the predetermined number is determined based on a size of the current block ([0126], ll. 1-3, “in normal intra prediction and SDIP other than MDIP, PU and TU partitioning (splitting) schemes may vary according to current block size;” FIG. 10 shows no SDIP for 64x64 and not possible for 4x4, for all else there are 4 PUs).
Regarding claim 14, Kim and Zhang disclose all of the limitations of claim 12, as outlined above. Additionally, Kim discloses wherein the predetermined number is 2 or 4 (FIG. 10 discloses diving into 4 equal parts as part of SDIP).
Regarding claim 15, Kim and Zhang disclose all of the limitations of claim 11, as outlined above. Additionally, Kim discloses wherein the intra prediction for the sub-block is performed based on the intra prediction mode of the current block (FIG. 7 discloses partitioning the CU into PUs according to the prediction mode in step S710 and then 
Regarding claim 20, Kim discloses a non-transitory computer-readable medium storing a bitstream which is generated by an image encoding method ([0020], l. 2, “method for encoding;” FIG. 1, video encoder 100),
the method ([0020], l. 2, “method for encoding”) comprising: 
determining an intra prediction mode of a current block ([0074], ll. 1-3, “The number of modes that can be used to predict a current block from among the prediction modes shown in FIG. 3 may be determined by the size of the current block;” FIG. 7, step S710 partitions according to a determined intra prediction mode);


deriving reference samples of intra prediction for the current block from the reference sample line ([0078], ll. 1-2, “In intra prediction, reference sample information can be used according to modes as shown in FIG. 3;” FIG. 4 depicts reference sample lines 420-460, which will have the reference sample according to the modes of FIG. 3); and
generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference samples (0101], ll. 1-3, “a PU is partitioned into two or more units in a current block according to intra prediction mode;” [0104], ll. 1-2, “Intra prediction/reconstruction is performed on a first PU;” [0105], ll. 1-2, ,
wherein the current block is partitioned into a predetermined number of sub-blocks, and the intra prediction is performed for each of the sub-blocks ([0101], ll. 1-3, “a PU is partitioned into two or more units in a current block according to intra prediction mode;” [0104], ll. 1-2, “Intra prediction/reconstruction is performed on a first PU;” [0105], ll. 1-2, “intra prediction/reconstruction is performed on a second PU”); and
wherein the first reference sample line comprises a horizontal reference sample line immediately adjacent to top of the current block and a vertical reference sample line immediately adjacent to left of the current block (FIG. 4 depicts current block 410 with horizontal reference lines 430-440 and vertical reference lines 450-460; FIG. 6(A) depicts predicting with the plurality of reference lines; In FIG. 3, prediction modes H-1 to H-7 and V-1 to V-8 (e.g., the diagonal prediction modes angled towards the top left reference sample) utilize a combination of reference lines for predicting the current sample).
Kim fails to expressly disclose selecting a reference sample line for the current block among a plurality of reference sample lines near the current block; and
filtering the reference sample line when the reference sample line is a first reference sample line among the plurality of reference sample lines.
However, Zhang teaches selecting a reference sample line for the current block among a plurality of reference sample lines near the current block (FIG. 12 depicts a Current CU with a plurality of reference sample lines; [0123], ll. 1-6, “a function may be ; and
filtering the reference sample line when the reference sample line is a first reference sample line among the plurality of reference sample lines ([0100], ll. “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple reference lines;”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have used a reference line amongst a plurality of reference lines, as taught by Zhang (FIG. 12), in Kim’s invention. One would have been motivated to modify Kim’s invention, by incorporating Zhang’s invention, to improve compressing accuracy by expanding the reference sample lines to have better reference samples for predicting (FIG. 12, ¶¶ [0113] and [0123]).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0133559 A1 (hereinafter “Kim”) in view of U.S. Publication No. 2017/0359595 A1 (hereinafter “Zhang”), and further in view of U.S. Publication No. 2017/0094274 A1 (hereinafter “Chien”).
Regarding claim 6, Kim and Zhang disclose all of the limitations of claim 1, as outlined above. Kim and Zhang fail to expressly disclose wherein, in a case a size of the current block corresponds to a predetermined range of a size, information on whether or not the current block is partitioned into the predetermined number of sub-blocks is reconstructed from a bitstream.
However, Chien teaches wherein, in a case a size of the current block corresponds to a predetermined range of a size, information on whether or not the current block is partitioned into the predetermined number of sub-blocks is reconstructed from a bitstream ([0040], ll. 1-3, “1. SDIP_Flag: a flag for signaling that a CU is encoded as square prediction (2Nx2N, NxN) or SDIP type (2NxhN and hNx2N);” [0117], ll. 6-8, “intra-prediction unit 46 may not use SDIP modes unless a CU is larger than a predetermined size (e.g., 64x64, 32x32, and the like)”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have reconstructed sub-blocks according to a size, as taught by Chien ([0117]), in Kim and Zhang’s joint invention. One would have been motivated to modify Kim and Zhang’s joint invention, by incorporating Chien’s invention, to improve the accuracy of SDIP-based coding ([0080]).
Regarding claim 16, Kim and Zhang disclose all of the limitations of claim 11, as outlined above. Kim and Zhang fail to expressly disclose wherein, in a case a size of the current block corresponds to a predetermined range of a size, information on whether or not the current block is partitioned into the predetermined number of sub-blocks is encoded into a bitstream.
However, Chien teaches wherein, in a case a size of the current block corresponds to a predetermined range of a size, information on whether or not the current block is partitioned into the predetermined number of sub-blocks is encoded into a bitstream ([0040], ll. 1-3, “1. SDIP_Flag: a flag for signaling that a CU is encoded as 
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have reconstructed sub-blocks according to a size, as taught by Chien ([0117]), in Kim and Zhang’s joint invention. One would have been motivated to modify Kim and Zhang’s joint invention, by incorporating Chien’s invention, to improve the accuracy of SDIP-based coding ([0080]).
Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0133559 A1 (hereinafter “Kim”) in view of U.S. Publication No. 2017/0359595 A1 (hereinafter “Zhang”), and further in view U.S. Publication No. 2013/0170546 A1 (hereinafter “Choe”).
Regarding claim 7, Kim and Zhang disclose all of the limitations of claim 1, as outlined above. Kim and Zhang fail to expressly disclose wherein the intra prediction mode of the current block is derived based on a statistic value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block.
However, Choe teaches wherein the intra prediction mode of the current block is derived based on a statistic value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block ([0012], “the HEVC scheme determines an intra prediction mode number of the current block 100 among 35 intra prediction modes of FIG. 2 based on RD cost, which is similar to the H.264/AVC scheme, and defines the minimum value among intra prediction mode numbers of the 
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have derived an optimal mode by comparing all prediction modes, as taught by Choe ([0012)], in Kim and Zhang’s joint invention. One would have been motivated to modify Kim and Zhang’s joint invention, by incorporating Choe’s invention, to increase compression efficiency of intra prediction mode coding ([0003]).
Regarding claim 8, Kim, Zhang, and Choe disclose all of the limitations of claim 7, as outlined above. Additionally, Choe discloses wherein the statistical value includes a minimum value and a maximum value 
Regarding claim 17, Kim and Zhang disclose all of the limitations of claim 11, as outlined above. Kim and Zhang fail to expressly disclose wherein the intra prediction mode of the current block is derived based on a statistic value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block.
However, Choe teaches wherein the intra prediction mode of the current block is derived based on a statistic value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block ([0012], “the HEVC scheme determines an intra prediction mode number of the current block 100 among 35 intra prediction modes of FIG. 2 based on RD cost, which is similar to the H.264/AVC scheme, and defines the minimum value among intra prediction mode numbers of the upper block 101 and the left block 103 as a lower index of MPM, that is, MPM[0] and a maximum value as an upper index of MPM, that is, MPM[1]. Next, the above MPM[0] and MPM[1] are compared with an intra prediction mode number of the current block. A number of "0" to "34", starting from a high frequency number, is allocated to the intra prediction mode number based on a statistical usage frequency”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have derived an optimal mode by comparing all prediction modes, as taught by Choe ([0012)], in Kim and Zhang’s joint invention. One would have been motivated to modify Kim and Zhang’s joint invention, by incorporating Choe’s invention, to increase compression efficiency of intra prediction mode coding ([0003]).
Regarding claim 18, Kim, Zhang, and Choe disclose all of the limitations of claim 17, as outlined above. Additionally, Choe discloses wherein the statistic value includes a minimum value and a maximum value ([0012], “the HEVC scheme determines an intra prediction mode number of the current block 100 among 35 intra prediction modes of FIG. 2 based on RD cost, which is similar to the H.264/AVC scheme, and defines the minimum value among intra prediction mode numbers of the upper block 101 and the left block 103 as a lower index of MPM, that is, MPM[0] and a maximum value as an upper index of MPM, that is, MPM[1]. Next, the above MPM[0] and MPM[1] are compared with an intra prediction mode number of the current block. A number of "0" to "34", starting from a high frequency number, is allocated to the intra prediction mode number based on a statistical usage frequency”). The same motivation of claim 17 applies to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. "Multiple line-based intra prediction" Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC UTC 1/SC 29/WG 11, 3rd Meeting: Geneva, CH, May 26 - Jun 1, 2016, JVET-C0071-v2, 6 pp. - Describes intra prediction with different prediction lines at different depths
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481